                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MICHAEL EUGENE MARKHAM                                                                   PLAINTIFF

v.                                     Civil No. 4:19-cv-4114

JAILER POTTER DALTON; JAIL
ADMINISTRATOR JANA TALLENT;
DEPUTY SHERIFF JOHN ERIC; JAILER
TURNER REED; JAILER ETHAN NOWLEN;
and SHERIFF BRIAN MCJUNKINS                                                          DEFENDANTS


                                               ORDER

        Before the Court is Plaintiff’s failure to obey a court order and failure to prosecute this

case.

        Plaintiff Michael Eugene Markham filed his Complaint and Application to Proceed In

Forma Pauperis (“IFP”) on September 11, 2019. (ECF Nos. 1, 2). That same day, the Court

entered an order noting that Plaintiff’s Application for IFP failed to include page two (2) of the

application. (ECF No. 3). The order directed Plaintiff to either complete the IFP application or

pay the filing fee for this case by October 1, 2019. (ECF No. 3). Plaintiff was advised that if he

failed “to file the completed IFP application or pay the $400 by October 1, 2019, the complaint

shall be dismissed, without further notice, for failure to obey an order of the Court.” Id. As of the

date of this order, Plaintiff has failed to file a completed IFP application or pay the filing fee.

        Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the
court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey a court order and has failed to prosecute this case. Accordingly,

Plaintiff’s Complaint (ECF No. 1) should be and hereby is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 30th day of October, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  2
